EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darby Chan on June 23, 2021.

The application has been amended as follows: 



	Claim 5 has been rewritten as follows:

5.	A system for treating uterine anatomy, the system comprising: 
an ultrasound imaging device configured to produce a real-time image of the uterine anatomy including an anatomical feature to be treated;
a tissue treatment device comprising one or more needles; and 
a system controller comprising:
a screen for displaying the real-time image of the uterine anatomy produced by the ultrasound imaging device; and 
a processing unit programmed to:
overlay onto the real-time ultrasound image of the uterine anatomy projected needle treatment information of the tissue treatment device when the tissue treatment device is positioned proximate to the uterine anatomy, wherein the projected needle treatment information is predicted based on a deployed position of the one or more needles, and wherein the projected needle treatment information includes a projected treatment boundary surrounding a portion of the one or more needles when in a deployed position;
align the projected needle treatment information on the real-time ultrasound image with the anatomical feature to be treated such that 
recalculate the projected treatment boundary based on an actual position of the one or more needles deployed into the anatomical feature to be treated;  and
deliver energy through the one or more needles to treat the anatomical feature after aligning the projected needle treatment information on the real-time ultrasound image and with the one 
or more needles deployed into the anatomical feature to be treated and after recalculating the projected treatment boundary.
	
Claim 11 has been rewritten as follows:

11.	A system for treating uterine anatomy, the system comprising: 
an ultrasound imaging device configured to produce a real-time image of the
uterine anatomy including an anatomical feature to be treated;
a tissue treatment device comprising one or more needles; and 
a system controller comprising:
a screen for displaying the real-time image of the uterine anatomy produced by the ultrasound imaging device; and 
a processing unit programmed to:
overlay onto the real-time ultrasound image a projected needle path of the tissue treatment device when positioned proximate to the uterine anatomy;

recalculate the projected treatment boundary or projected treatment volume based on an actual position of the one or more needles deployed into the anatomical feature to be treated; and
deliver energy through the one or more needles to treat the anatomical feature after the projected treatment boundary or projected treatment volume is overlaid onto the real-time ultrasound image and with the one or more needles deployed into the anatomical feature to be treated and after the projected treatment boundary or projected treatment volume is recalculated.

                      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1, 5 and 11, the prior art does not teach or suggest that the projected treatment boundary or projected treatment volume, after being overlaid onto a real-time ultrasound image, is recalculated based on an actual position of the needle array deployed into the uterine fibroid or the anatomical feature to be treated, and wherein the uterine fibroid/anatomical feature is treated after the projected treatment boundary or projected treatment volume is recalculated, in combination with the other claimed elements.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793